Per Curiam.

On March 13, 1990, we ordered respondent to show cause on or before April 2, 1990 why the recommendation of the board should not be adopted. Respondent asked for and received a thirty-day extension to file his objections to the recommendation and a brief in support. On May 2, 1990, respondent filed an “Objection to Order to Show Cause,” maintaining that he had not received notice adequately delineating his responsibility to file an answer to the complaint or object to the motion for default judgment and that he has a right to a hearing. However, respondent does not have a right to a hearing without first filing an answer to the original complaint. Furthermore, respondent had a second opportunity to be heard when he received notice of the motion for default judgment. Respondent’s argument is without merit. Therefore, we hereby indefinitely suspend respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.